Exhibit 10.3

 

GUARANTY OF RECOURSE OBLIGATIONS

made by

BEHRINGER HARVARD OPPORTUNITY REIT I, INC.

as guarantor,

in favor of

CITIGROUP GLOBAL MARKETS REALTY CORP.

Dated as of June 8, 2007

 


--------------------------------------------------------------------------------


GUARANTY OF RECOURSE OBLIGATIONS

This GUARANTY (this “Guaranty”), dated as of June 8, 2007, made by BEHRINGER
HARVARD OPPORTUNITY REIT I, INC. a Maryland corporation (“Behringer REIT”),
having an address at Behringer Harvard Holdings, LLC, 15601 Dallas Parkway,
Suite 600, Addison, Texas 75001, (“Guarantor”), in favor of CITIGROUP GLOBAL
MARKETS REALTY CORP., a New York corporation (together with its successors and
assigns, hereinafter referred to as “Lender”), having an address at 388
Greenwich Street, Floor 11, New York, New York  10013.

R E C I T A L S:

A.                                   Pursuant to that certain Loan Agreement
dated as of the date hereof (as the same may be amended, modified, supplemented
or replaced from time to time, the “Loan Agreement”) between BEHRINGER HARVARD
SANTA CLARA LP, a Delaware limited partnership (“Borrower”) and Lender, Lender
has agreed to make a loan (the “Loan”) to Borrower in the maximum principal
amount of up to $59,500,000.00 or so much thereof as may be advanced from time
to time, subject to the terms and conditions of the Loan Agreement;

B.                                     As a condition to Lender’s making the
Loan, Lender is requiring that Guarantor execute and deliver to Lender this
Guaranty; and

C.                                     Guarantor hereby acknowledges that it
will materially benefit from Lender’s agreeing to make the Loan;

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:


1.                                       DEFINITIONS.


(A)                                  ALL CAPITALIZED TERMS USED AND NOT DEFINED
HEREIN SHALL HAVE THE RESPECTIVE MEANINGS GIVEN SUCH TERMS IN THE LOAN
AGREEMENT.


(B)                                 THE TERM “GUARANTEED OBLIGATIONS” MEANS
BORROWER’S RECOURSE LIABILITIES (THE “RECOURSE LIABILITY GUARANTEED
OBLIGATIONS”).


2.                                       GUARANTY.


(A)                                  GUARANTOR HEREBY IRREVOCABLY, ABSOLUTELY
AND UNCONDITIONALLY GUARANTEES TO LENDER THE FULL, PROMPT AND COMPLETE PAYMENT
WHEN DUE OF THE GUARANTEED OBLIGATIONS.


(B)                                 ALL SUMS PAYABLE TO LENDER UNDER THIS
GUARANTY SHALL BE PAYABLE ON DEMAND AND WITHOUT REDUCTION FOR ANY OFFSET, CLAIM,
COUNTERCLAIM OR DEFENSE.


--------------------------------------------------------------------------------



(C)                                  GUARANTOR HEREBY AGREES TO INDEMNIFY,
DEFEND AND SAVE HARMLESS LENDER FROM AND AGAINST ANY AND ALL COSTS, LOSSES,
LIABILITIES, CLAIMS, CAUSES OF ACTION, EXPENSES AND DAMAGES, INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, WHICH LENDER MAY SUFFER OR WHICH
OTHERWISE MAY ARISE BY REASON OF BORROWER’S FAILURE TO PAY ANY OF THE GUARANTEED
OBLIGATIONS WHEN DUE, IRRESPECTIVE OF WHETHER SUCH COSTS, LOSSES, LIABILITIES,
CLAIMS, CAUSES OF ACTION, EXPENSES OR DAMAGES ARE INCURRED BY LENDER PRIOR OR
SUBSEQUENT TO (I) LENDER’S DECLARING THE PRINCIPAL, INTEREST AND OTHER SUMS
EVIDENCED OR SECURED BY THE LOAN DOCUMENTS TO BE DUE AND PAYABLE, (II) THE
COMMENCEMENT OR COMPLETION OF A JUDICIAL OR NON-JUDICIAL FORECLOSURE OF THE
MORTGAGE OR (III) THE CONVEYANCE OF ALL OR ANY PORTION OF THE PROPERTY BY
DEED-IN-LIEU OF FORECLOSURE.


(D)                                 GUARANTOR AGREES THAT NO PORTION OF ANY SUMS
APPLIED (OTHER THAN SUMS RECEIVED FROM GUARANTOR IN FULL OR PARTIAL SATISFACTION
OF ITS OBLIGATIONS HEREUNDER), FROM TIME TO TIME, IN REDUCTION OF THE DEBT SHALL
BE DEEMED TO HAVE BEEN APPLIED IN REDUCTION OF THE GUARANTEED OBLIGATIONS UNTIL
SUCH TIME AS THE DEBT HAS BEEN PAID IN FULL, OR GUARANTOR SHALL HAVE MADE THE
FULL PAYMENT REQUIRED HEREUNDER, IT BEING THE INTENTION HEREOF THAT THE
GUARANTEED OBLIGATIONS SHALL BE THE LAST PORTION OF THE DEBT TO BE DEEMED
SATISFIED.


3.                                       REPRESENTATIONS AND WARRANTIES. 
GUARANTOR HEREBY REPRESENTS AND WARRANTS (AS TO ITSELF) TO LENDER AS FOLLOWS
(WHICH REPRESENTATIONS AND WARRANTIES SHALL BE GIVEN AS OF THE DATE HEREOF AND
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS GUARANTY):


(A)                                  ORGANIZATION, AUTHORITY AND EXECUTION. 
BEHRINGER REIT IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF MARYLAND, AND HAS ALL NECESSARY POWER
AND AUTHORITY TO OWN ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY
CONDUCTED OR PROPOSED TO BE CONDUCTED AND TO ENTER INTO AND PERFORM THIS
GUARANTY AND ALL OTHER AGREEMENTS AND INSTRUMENTS TO BE EXECUTED BY IT IN
CONNECTION HEREWITH.  THIS GUARANTY HAS BEEN DULY EXECUTED AND DELIVERED BY
GUARANTOR.


(B)                                 ENFORCEABILITY.  THIS GUARANTY CONSTITUTES A
LEGAL, VALID AND BINDING OBLIGATION OF GUARANTOR, ENFORCEABLE AGAINST GUARANTOR
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


(C)                                  NO VIOLATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY  GUARANTOR OF ITS OBLIGATIONS UNDER THIS GUARANTY HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION, AND DO NOT AND WILL NOT VIOLATE ANY LAW,
REGULATION, ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT OR GOVERNMENTAL BODY,
AGENCY OR OTHER INSTRUMENTALITY APPLICABLE TO A GUARANTOR, OR RESULT IN A BREACH
OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER,
OR RESULT IN THE CREATION OR IMPOSITION OF ANY MORTGAGE, LIEN, CHARGE OR
ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY OF THE ASSETS OF A GUARANTOR
PURSUANT TO THE TERMS OF A GUARANTOR’S ARTICLES OF ORGANIZATION, OR ANY
MORTGAGE, INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH A GUARANTOR IS A PARTY OR
BY WHICH IT OR ANY OF ITS PROPERTIES IS BOUND.  NO GUARANTOR IS IN DEFAULT UNDER
ANY OTHER GUARANTY WHICH IT HAS PROVIDED TO LENDER.


(D)                                 NO LITIGATION.  THERE ARE NO ACTIONS, SUITS
OR PROCEEDINGS AT LAW OR AT EQUITY, PENDING OR, TO GUARANTOR’S BEST KNOWLEDGE,
THREATENED AGAINST OR AFFECTING A GUARANTOR

2


--------------------------------------------------------------------------------



OR WHICH INVOLVE OR MIGHT INVOLVE THE VALIDITY OR ENFORCEABILITY OF THIS
GUARANTY OR WHICH MIGHT MATERIALLY ADVERSELY AFFECT THE FINANCIAL CONDITION OF A
GUARANTOR OR THE ABILITY OF A GUARANTOR TO PERFORM ANY OF ITS OBLIGATIONS UNDER
THIS GUARANTY.  NO GUARANTOR IS IN DEFAULT BEYOND ANY APPLICABLE GRACE OR CURE
PERIOD WITH RESPECT TO ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY
GOVERNMENTAL AUTHORITY WHICH MIGHT MATERIALLY ADVERSELY AFFECT THE FINANCIAL
CONDITION OF GUARANTOR OR THE ABILITY OF GUARANTOR TO PERFORM ANY OF ITS
OBLIGATIONS UNDER THIS GUARANTY.


(E)                                  CONSENTS.  ALL CONSENTS, APPROVALS, ORDERS
OR AUTHORIZATIONS OF, OR REGISTRATIONS, DECLARATIONS OR FILINGS WITH, ALL
GOVERNMENTAL AUTHORITIES (COLLECTIVELY, THE “CONSENTS”) THAT ARE REQUIRED IN
CONNECTION WITH THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY GUARANTOR OF
THIS GUARANTY HAVE BEEN OBTAINED AND GUARANTOR AGREES THAT ALL CONSENTS REQUIRED
IN CONNECTION WITH THE CARRYING OUT OR PERFORMANCE OF ANY OF GUARANTOR’S
OBLIGATIONS UNDER THIS GUARANTY WILL BE OBTAINED WHEN REQUIRED.


(F)                                    FINANCIAL STATEMENTS AND OTHER
INFORMATION.  ALL FINANCIAL STATEMENTS OF GUARANTOR HERETOFORE DELIVERED TO
LENDER ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE
FINANCIAL CONDITION OF GUARANTOR AS OF THE RESPECTIVE DATES THEREOF, AND NO
MATERIALLY ADVERSE CHANGE HAS OCCURRED IN THE FINANCIAL CONDITIONS REFLECTED
THEREIN SINCE THE RESPECTIVE DATES THEREOF.  NONE OF THE AFORESAID FINANCIAL
STATEMENTS OR ANY CERTIFICATE OR STATEMENT FURNISHED TO LENDER BY OR ON BEHALF
OF GUARANTOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND NONE
OF THE REPRESENTATIONS AND WARRANTIES IN THIS GUARANTY CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT MISLEADING.  NO
GUARANTOR IS INSOLVENT WITHIN THE MEANING OF THE UNITED STATES BANKRUPTCY CODE
OR ANY OTHER APPLICABLE LAW, CODE OR REGULATION AND THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS GUARANTY WILL NOT RENDER ANY GUARANTOR INSOLVENT.


(G)                                 CONSIDERATION.  GUARANTOR IS THE OWNER,
DIRECTLY OR INDIRECTLY, OF LEGAL AND BENEFICIAL EQUITY INTERESTS IN BORROWER,
AND AS SUCH WILL MATERIALLY BENEFIT FROM THE MAKING OF THE LOAN.


4.                                       FINANCIAL STATEMENTS.  BEHRINGER REIT
SHALL DELIVER TO LENDER, (A) WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR
OF BEHRINGER REIT, A COMPLETE COPY OF BEHRINGER REIT’S ANNUAL FINANCIAL
STATEMENTS, (B) IF REQUESTED BY LENDER, WITHIN 60 DAYS AFTER THE END OF EACH
FISCAL QUARTER OF BEHRINGER REIT, FINANCIAL STATEMENTS (INCLUDING A BALANCE
SHEET AS OF THE END OF SUCH FISCAL QUARTER AND A STATEMENT OF INCOME AND EXPENSE
FOR SUCH FISCAL QUARTER) CERTIFIED BY BEHRINGER REIT AND IN FORM, CONTENT, LEVEL
OF DETAIL AND SCOPE REASONABLY SATISFACTORY TO LENDER, AND (C) 20 DAYS AFTER
REQUEST BY LENDER, SUCH OTHER FINANCIAL INFORMATION WITH RESPECT TO BEHRINGER
REIT AS LENDER MAY REASONABLY REQUEST.


5.                                       UNCONDITIONAL CHARACTER OF OBLIGATIONS
OF GUARANTOR.


THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE IRREVOCABLE, ABSOLUTE AND
UNCONDITIONAL, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR ENFORCEABILITY, IN
WHOLE OR IN PART, OF THE OTHER LOAN DOCUMENTS OR ANY PROVISION THEREOF, OR THE
ABSENCE OF ANY ACTION TO ENFORCE THE SAME, ANY WAIVER OR CONSENT WITH RESPECT TO
ANY PROVISION THEREOF, THE RECOVERY OF ANY JUDGMENT AGAINST BORROWER, A
GUARANTOR OR ANY OTHER PERSON OR ANY ACTION TO ENFORCE THE

3


--------------------------------------------------------------------------------



SAME, ANY FAILURE OR DELAY IN THE ENFORCEMENT OF THE OBLIGATIONS OF BORROWER
UNDER THE OTHER LOAN DOCUMENTS OR GUARANTOR UNDER THIS GUARANTY, OR ANY SETOFF,
COUNTERCLAIM, AND IRRESPECTIVE OF ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE
LIMIT RECOURSE AGAINST A GUARANTOR BY LENDER OR CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OR DEFENSE OF A GUARANTOR OR SURETY.  LENDER MAY ENFORCE THE
OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY BY A PROCEEDING AT LAW, IN EQUITY
OR OTHERWISE, INDEPENDENT OF ANY LOAN FORECLOSURE OR SIMILAR PROCEEDING OR ANY
DEFICIENCY ACTION AGAINST BORROWER OR ANY OTHER PERSON AT ANY TIME, EITHER
BEFORE OR AFTER AN ACTION AGAINST THE PROPERTY OR ANY PART THEREOF, BORROWER OR
ANY OTHER PERSON.  THIS GUARANTY IS A GUARANTY OF PAYMENT AND PERFORMANCE AND
NOT MERELY A GUARANTY OF COLLECTION.  GUARANTOR WAIVES DILIGENCE, NOTICE OF
ACCEPTANCE OF THIS GUARANTY, FILING OF CLAIMS WITH ANY COURT, ANY PROCEEDING TO
ENFORCE ANY PROVISION OF ANY OTHER LOAN DOCUMENT, AGAINST GUARANTOR, BORROWER OR
ANY OTHER PERSON, ANY RIGHT TO REQUIRE A PROCEEDING FIRST AGAINST BORROWER OR
ANY OTHER PERSON, OR TO EXHAUST ANY SECURITY (INCLUDING, WITHOUT LIMITATION, THE
PROPERTY) FOR THE PERFORMANCE OF THE GUARANTEED OBLIGATIONS OR ANY OTHER
OBLIGATIONS OF BORROWER OR ANY OTHER PERSON, OR ANY PROTEST, PRESENTMENT, NOTICE
OF DEFAULT OR OTHER NOTICE OR DEMAND WHATSOEVER (EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED TO THE CONTRARY IN THIS GUARANTY).


(B)                                 THE OBLIGATIONS OF GUARANTOR UNDER THIS
GUARANTY, AND THE RIGHTS OF LENDER TO ENFORCE THE SAME BY PROCEEDINGS, WHETHER
BY ACTION AT LAW, SUIT IN EQUITY OR OTHERWISE, SHALL NOT BE IN ANY WAY AFFECTED
BY ANY OF THE FOLLOWING:


(I)                                     ANY INSOLVENCY, BANKRUPTCY, LIQUIDATION,
REORGANIZATION, READJUSTMENT, COMPOSITION, DISSOLUTION, RECEIVERSHIP,
CONSERVATORSHIP, WINDING UP OR OTHER SIMILAR PROCEEDING INVOLVING OR AFFECTING
BORROWER, THE PROPERTY OR ANY PART THEREOF, A GUARANTOR OR ANY OTHER PERSON;


(II)                                  ANY FAILURE BY LENDER OR ANY OTHER PERSON,
WHETHER OR NOT WITHOUT FAULT ON ITS PART, TO PERFORM OR COMPLY WITH ANY OF THE
TERMS OF THE LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENTS, OR ANY DOCUMENT OR
INSTRUMENT RELATING THERETO;


(III)                               THE SALE, TRANSFER OR CONVEYANCE OF THE
PROPERTY OR ANY INTEREST THEREIN TO ANY PERSON, WHETHER NOW OR HEREAFTER HAVING
OR ACQUIRING AN INTEREST IN THE PROPERTY OR ANY INTEREST THEREIN AND WHETHER OR
NOT PURSUANT TO ANY FORECLOSURE, TRUSTEE SALE OR SIMILAR PROCEEDING AGAINST
BORROWER OR THE PROPERTY OR ANY INTEREST THEREIN;


(IV)                              THE CONVEYANCE TO LENDER, ANY AFFILIATE OF
LENDER OR LENDER’S NOMINEE OF THE PROPERTY OR ANY INTEREST THEREIN BY A
DEED-IN-LIEU OF FORECLOSURE;


(V)                                 THE RELEASE OF BORROWER OR ANY OTHER PERSON
FROM THE PERFORMANCE OR OBSERVANCE OF ANY OF THE AGREEMENTS, COVENANTS, TERMS OR
CONDITIONS CONTAINED IN ANY OF THE LOAN DOCUMENTS BY OPERATION OF LAW OR
OTHERWISE; OR


(VI)                              THE RELEASE IN WHOLE OR IN PART OF ANY
COLLATERAL FOR ANY OR ALL GUARANTEED OBLIGATIONS OR FOR THE LOAN OR ANY PORTION
THEREOF.


(C)                                  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS GUARANTY, GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ALL DEFENSES
IN AN ACTION BROUGHT BY LENDER

4


--------------------------------------------------------------------------------



TO ENFORCE THIS GUARANTY BASED ON CLAIMS OF WAIVER, RELEASE, SURRENDER,
ALTERATION OR COMPROMISE AND ALL SETOFFS, REDUCTIONS, OR IMPAIRMENTS, WHETHER
ARISING HEREUNDER OR OTHERWISE.


(D)                                 LENDER MAY DEAL WITH BORROWER AND AFFILIATES
OF BORROWER IN THE SAME MANNER AND AS FREELY AS IF THIS GUARANTY DID NOT EXIST
AND SHALL BE ENTITLED, AMONG OTHER THINGS, TO GRANT BORROWER OR ANY OTHER PERSON
SUCH EXTENSION OR EXTENSIONS OF TIME TO PERFORM ANY ACT OR ACTS AS MAY BE DEEMED
ADVISABLE BY LENDER, AT ANY TIME AND FROM TIME TO TIME, WITHOUT TERMINATING,
AFFECTING OR IMPAIRING THE VALIDITY OF THIS GUARANTY OR THE OBLIGATIONS OF
GUARANTOR HEREUNDER.


(E)                                  NO COMPROMISE, ALTERATION, AMENDMENT,
MODIFICATION, EXTENSION, RENEWAL, RELEASE OR OTHER CHANGE OF, OR WAIVER,
CONSENT, DELAY, OMISSION, FAILURE TO ACT OR OTHER ACTION WITH RESPECT TO, ANY
LIABILITY OR OBLIGATION UNDER OR WITH RESPECT TO, OR OF ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF, THE LOAN DOCUMENTS SHALL IN ANY WAY ALTER, IMPAIR OR
AFFECT ANY OF THE OBLIGATIONS OF GUARANTOR HEREUNDER, AND GUARANTOR AGREES THAT
IF ANY LOAN DOCUMENT ARE MODIFIED WITH LENDER’S CONSENT, THE GUARANTEED
OBLIGATIONS SHALL AUTOMATICALLY BE DEEMED MODIFIED TO INCLUDE SUCH
MODIFICATIONS.


(F)                                    LENDER MAY PROCEED TO PROTECT AND ENFORCE
ANY OR ALL OF ITS RIGHTS UNDER THIS GUARANTY BY SUIT IN EQUITY OR ACTION AT LAW,
WHETHER FOR THE SPECIFIC PERFORMANCE OF ANY COVENANTS OR AGREEMENTS CONTAINED IN
THIS GUARANTY OR OTHERWISE, OR TO TAKE ANY ACTION AUTHORIZED OR PERMITTED UNDER
APPLICABLE LAW, AND SHALL BE ENTITLED TO REQUIRE AND ENFORCE THE PERFORMANCE OF
ALL ACTS AND THINGS REQUIRED TO BE PERFORMED HEREUNDER BY GUARANTOR.  EACH AND
EVERY REMEDY OF LENDER SHALL, TO THE EXTENT PERMITTED BY LAW, BE CUMULATIVE AND
SHALL BE IN ADDITION TO ANY OTHER REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER
EXISTING AT LAW OR IN EQUITY.


(G)                                 NO WAIVER SHALL BE DEEMED TO HAVE BEEN MADE
BY LENDER OF ANY RIGHTS HEREUNDER UNLESS THE SAME SHALL BE IN WRITING AND SIGNED
BY LENDER, AND ANY SUCH WAIVER SHALL BE A WAIVER ONLY WITH RESPECT TO THE
SPECIFIC MATTER INVOLVED AND SHALL IN NO WAY IMPAIR THE RIGHTS OF LENDER OR THE
OBLIGATIONS OF GUARANTOR TO LENDER IN ANY OTHER RESPECT OR AT ANY OTHER TIME.


(H)                                 AT THE OPTION OF LENDER, GUARANTOR MAY BE
JOINED IN ANY ACTION OR PROCEEDING COMMENCED BY LENDER AGAINST BORROWER IN
CONNECTION WITH OR BASED UPON ANY OTHER LOAN DOCUMENTS AND RECOVERY MAY BE HAD
AGAINST ANY GUARANTOR IN SUCH ACTION OR PROCEEDING OR IN ANY INDEPENDENT ACTION
OR PROCEEDING AGAINST GUARANTOR TO THE EXTENT OF GUARANTOR’S LIABILITY
HEREUNDER, WITHOUT ANY REQUIREMENT THAT LENDER FIRST ASSERT, PROSECUTE OR
EXHAUST ANY REMEDY OR CLAIM AGAINST BORROWER OR ANY OTHER PERSON, OR ANY
SECURITY FOR THE OBLIGATIONS OF BORROWER OR ANY OTHER PERSON.


(I)                                     GUARANTOR AGREES THAT THIS GUARANTY
SHALL CONTINUE TO BE EFFECTIVE OR SHALL BE REINSTATED, AS THE CASE MAY BE, IF AT
ANY TIME ANY PAYMENT IS MADE BY BORROWER OR A GUARANTOR TO LENDER AND SUCH
PAYMENT IS RESCINDED OR MUST OTHERWISE BE RETURNED BY LENDER (AS DETERMINED BY
LENDER IN ITS SOLE AND ABSOLUTE DISCRETION) UPON INSOLVENCY, BANKRUPTCY,
LIQUIDATION, REORGANIZATION, READJUSTMENT, COMPOSITION, DISSOLUTION,
RECEIVERSHIP, CONSERVATORSHIP, WINDING UP OR OTHER SIMILAR PROCEEDING INVOLVING
OR AFFECTING BORROWER OR A GUARANTOR, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN
MADE.

5


--------------------------------------------------------------------------------



(J)                                     IN THE EVENT THAT GUARANTOR SHALL
ADVANCE OR BECOME OBLIGATED TO PAY ANY SUMS UNDER THIS GUARANTY OR IN CONNECTION
WITH THE GUARANTEED OBLIGATIONS OR IN THE EVENT THAT FOR ANY REASON WHATSOEVER
BORROWER OR ANY SUBSEQUENT OWNER OF THE PROPERTY OR ANY PART THEREOF IS NOW, OR
SHALL HEREAFTER BECOME, INDEBTED TO A GUARANTOR, GUARANTOR AGREES THAT (I) THE
AMOUNT OF SUCH SUMS AND OF SUCH INDEBTEDNESS AND ALL INTEREST THEREON SHALL AT
ALL TIMES BE SUBORDINATE AS TO LIEN, THE TIME OF PAYMENT AND IN ALL OTHER
RESPECTS TO ALL SUMS, INCLUDING PRINCIPAL AND INTEREST AND OTHER AMOUNTS, AT ANY
TIME OWED TO LENDER UNDER THE LOAN DOCUMENTS, AND (II) GUARANTOR SHALL NOT BE
ENTITLED TO ENFORCE OR RECEIVE PAYMENT THEREOF UNTIL ALL PRINCIPAL, INTEREST AND
OTHER SUMS DUE PURSUANT TO THE LOAN DOCUMENTS HAVE BEEN PAID IN FULL.  NOTHING
HEREIN CONTAINED IS INTENDED OR SHALL BE CONSTRUED TO GIVE GUARANTOR ANY RIGHT
OF SUBROGATION IN OR UNDER THE LOAN DOCUMENTS OR ANY RIGHT TO PARTICIPATE IN ANY
WAY THEREIN, OR IN THE RIGHT, TITLE OR INTEREST OF LENDER IN OR TO ANY
COLLATERAL FOR THE LOAN, NOTWITHSTANDING ANY PAYMENTS MADE BY A GUARANTOR UNDER
THIS GUARANTY, UNTIL THE ACTUAL AND IRREVOCABLE RECEIPT BY LENDER OF PAYMENT IN
FULL OF ALL PRINCIPAL, INTEREST AND OTHER SUMS DUE WITH RESPECT TO THE LOAN OR
OTHERWISE PAYABLE UNDER THE LOAN DOCUMENTS.  IF ANY AMOUNT SHALL BE PAID TO A
GUARANTOR ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ANY SUCH SUMS
DUE AND OWING TO LENDER SHALL NOT HAVE BEEN FULLY PAID, SUCH AMOUNT SHALL BE
PAID BY GUARANTOR TO LENDER FOR CREDIT AND APPLICATION AGAINST SUCH SUMS DUE AND
OWING TO LENDER.


(K)                                  GUARANTOR’S OBLIGATIONS HEREUNDER SHALL
SURVIVE A FORECLOSURE, DEED-IN-LIEU OF FORECLOSURE OR SIMILAR PROCEEDING
INVOLVING THE PROPERTY AND THE EXERCISE BY LENDER OF ANY OF ALL OF ITS REMEDIES
PURSUANT TO THE LOAN DOCUMENTS AND GUARANTOR EXPRESSLY AGREES THAT TO THE EXTENT
NECESSARY TO SATISFY ITS OBLIGATIONS UNDER SECTION 2 HEREOF, IT SHALL BE AND
REMAIN LIABLE FOR ANY DEFICIENCY REMAINING AFTER FORECLOSURE OF ANY MORTGAGE OR
SECURITY INTEREST SECURING THE NOTE, NOTWITHSTANDING PROVISIONS OF LAW THAT MAY
PREVENT THE LENDER FROM ENFORCING SUCH DEFICIENCY AGAINST THE BORROWER..


6.                                       COVENANTS.


(A)                                  AS USED IN THIS SECTION 6, THE FOLLOWING
TERMS SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


(I)                                     “GAAP” SHALL MEAN GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED.


(II)                                  “LIQUID ASSETS” SHALL MEAN ASSETS IN THE
FORM OF CASH, CASH EQUIVALENTS, OBLIGATIONS OF (OR FULLY GUARANTEED AS TO
PRINCIPAL AND INTEREST BY) THE UNITED STATES OR ANY AGENCY OR INSTRUMENTALITY
THEREOF (PROVIDED THE FULL FAITH AND CREDIT OF THE UNITED STATES SUPPORTS SUCH
OBLIGATION OR GUARANTEE), CERTIFICATES OF DEPOSIT ISSUED BY A COMMERCIAL BANK
HAVING NET ASSETS OF NOT LESS THAN $[500 MILLION], SECURITIES LISTED AND TRADED
ON A RECOGNIZED STOCK EXCHANGE OR TRADED OVER THE COUNTER AND LISTED IN THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS AUTOMATIC QUOTATIONS, OR LIQUID DEBT
INSTRUMENTS THAT HAVE A READILY ASCERTAINABLE VALUE AND ARE REGULARLY TRADED IN
A RECOGNIZED FINANCIAL MARKET.

6


--------------------------------------------------------------------------------



(III)                               “NET WORTH” SHALL MEAN, AS OF A GIVEN DATE, 
(X) THE TOTAL ASSETS OF A GUARANTOR AS OF SUCH DATE LESS (Y) GUARANTOR’S TOTAL
LIABILITIES AS OF SUCH DATE, DETERMINED IN ACCORDANCE WITH GAAP.


(B)                                 GUARANTOR SHALL NOT, AT ANY TIME WHILE A
DEFAULT IN THE PAYMENT OF THE GUARANTEED OBLIGATIONS HAS OCCURRED AND IS
CONTINUING, EITHER (I) ENTER INTO OR EFFECTUATE ANY TRANSACTION WITH ANY
AFFILIATE WHICH WOULD REDUCE THE NET WORTH OF GUARANTOR, INCLUDING THE PAYMENT
OF ANY DIVIDEND OR DISTRIBUTION TO A SHAREHOLDER, OR THE REDEMPTION, RETIREMENT,
PURCHASE OR OTHER ACQUISITION FOR CONSIDERATION OF ANY STOCK IN GUARANTOR OR
(II) SELL, PLEDGE, MORTGAGE OR OTHERWISE TRANSFER TO ANY PERSON ANY OF
GUARANTOR’S ASSETS, OR ANY INTEREST THEREIN, EXCEPT FOR FAIR VALUE.


7.                                       ENTIRE AGREEMENT/AMENDMENTS.  THIS
INSTRUMENT REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF.  THE TERMS OF THIS GUARANTY SHALL NOT BE WAIVED,
ALTERED, MODIFIED, AMENDED, SUPPLEMENTED OR TERMINATED IN ANY MANNER WHATSOEVER
EXCEPT BY WRITTEN INSTRUMENT SIGNED BY LENDER AND GUARANTOR.


8.                                       SUCCESSORS AND ASSIGNS.  THIS GUARANTY
SHALL BE BINDING UPON GUARANTOR, AND GUARANTOR’S ESTATE, HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS, MAY NOT BE ASSIGNED OR DELEGATED BY ANY
GUARANTOR AND SHALL INURE TO THE BENEFIT OF LENDER AND ITS SUCCESSORS AND
ASSIGNS.


9.                                       APPLICABLE LAW AND CONSENT TO
JURISDICTION.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK.  GUARANTOR IRREVOCABLY
(A) AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN A COURT OF RECORD IN THE CITY AND
COUNTY OF NEW YORK OR IN THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
THE SOUTHERN DISTRICT OF NEW YORK, (B) CONSENTS TO THE JURISDICTION OF EACH SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (C) WAIVES ANY OBJECTION WHICH
IT MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
OF SUCH COURTS AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE
OF ANY AND ALL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY SERVICE OF
COPIES OF SUCH PROCESS TO GUARANTOR AT ITS ADDRESS PROVIDED IN SECTION 14
HEREOF.  NOTHING IN THIS SECTION 9, HOWEVER, SHALL AFFECT THE RIGHT OF LENDER TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF
LENDER TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTIONS.


10.                                 SECTION HEADINGS.  THE HEADINGS OF THE
SECTIONS AND PARAGRAPHS OF THIS GUARANTY HAVE BEEN INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL IN NO WAY DEFINE, MODIFY, LIMIT OR AMPLIFY ANY OF THE
TERMS OR PROVISIONS HEREOF.


11.                                 SEVERABILITY.  ANY PROVISION OF THIS
GUARANTY WHICH MAY BE DETERMINED BY ANY COMPETENT AUTHORITY TO BE PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.

7


--------------------------------------------------------------------------------



TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR HEREBY WAIVES ANY PROVISION
OF LAW WHICH RENDERS ANY PROVISION HEREOF PROHIBITED OR UNENFORCEABLE IN ANY
RESPECT.


12.                                 WAIVER OF TRIAL BY JURY.  GUARANTOR HEREBY
WAIVES THE RIGHT OF TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING
ARISING HEREUNDER OR IN CONNECTION THEREWITH.


13.                                 JUDGMENT.  IF LENDER RECOVERS A JUDGMENT ON
THIS GUARANTY, GUARANTOR AGREES TO PAY TO LENDER IMMEDIATELY UPON DEMAND ALL
REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED BY LENDER IN COLLECTING AND
SATISFYING SUCH JUDGMENT; IT BEING EXPRESSLY UNDERSTOOD THAT SUCH AGREEMENT BY
THE GUARANTOR IS ABSOLUTE AND UNCONDITIONAL AND (I) SHALL SURVIVE (AND NOT MERGE
INTO) THE ENTRY OF ANY JUDGMENT AND (II) SHALL NOT BE LIMITED REGARDLESS OF THE
SECURITY FOR THE LOAN, AND REGARDLESS OF WHETHER THE LENDER EXERCISES ANY
AVAILABLE RIGHTS OR REMEDIES AGAINST ANY COLLATERAL PLEDGED AS SECURITY FOR THE
LOAN.


14.                                 NOTICES.  ALL NOTICES, CONSENTS, APPROVALS
AND REQUESTS REQUIRED OR PERMITTED HEREUNDER (A “NOTICE”) SHALL BE GIVEN IN
WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF EITHER HAND DELIVERED WITH
RECEIPT ACKNOWLEDGED, OR BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE
(SUCH AS FEDERAL EXPRESS), OR BY CERTIFIED OR REGISTERED UNITED STATES MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY FACSIMILE AND CONFIRMED BY
FACSIMILE ANSWER BACK, IN EACH CASE ADDRESSED AS FOLLOWS (OR TO SUCH OTHER
ADDRESS OR PERSON AS A PARTY SHALL DESIGNATE FROM TIME TO TIME BY NOTICE TO THE
OTHER PARTY):  IF TO LENDER: CITIGROUP GLOBAL MARKETS REALTY CORP., 388
GREENWICH STREET, FLOOR 11, NEW YORK, NEW YORK 10013, ATTENTION: COMMERCIAL
MORTGAGE FINANCE, TELECOPIER (212) 816-1299, WITH A COPY TO: THACHER PROFFITT &
WOOD, LLP, TWO WORLD FINANCIAL CENTER, NEW YORK, NEW YORK 10281, ATTENTION:
DONALD F. SIMONE, ESQ., TELECOPIER: (212) 912-7751; IF TO GUARANTOR:  15601
DALLAS PARKWAY, SUITE 600, ADDISON, TEXAS  75001, ATTENTION: CHIEF LEGAL
COUNSEL, TELECOPIER: (214) 655-1610, AND 15601 DALLAS PARKWAY, SUITE 600,
ADDISON, TEXAS  75001, TELECOPIER: (214) 655-1610.  A NOTICE SHALL BE DEEMED TO
HAVE BEEN GIVEN:  IN THE CASE OF HAND DELIVERY, AT THE TIME OF DELIVERY; IN THE
CASE OF REGISTERED OR CERTIFIED MAIL, WHEN DELIVERED OR THE FIRST ATTEMPTED
DELIVERY ON A BUSINESS DAY; OR IN THE CASE OF OVERNIGHT DELIVERY, UPON THE FIRST
ATTEMPTED DELIVERY ON A BUSINESS DAY.


15.                                 GUARANTOR’S RECEIPT OF LOAN DOCUMENTS. 
GUARANTOR BY ITS EXECUTION HEREOF ACKNOWLEDGES RECEIPT OF TRUE COPIES OF ALL OF
THE LOAN DOCUMENTS, THE TERMS AND CONDITIONS OF WHICH ARE HEREBY INCORPORATED
HEREIN BY REFERENCE.


16.                                 INTEREST; EXPENSES.  IF GUARANTOR FAILS TO
PAY ALL OR ANY SUMS DUE HEREUNDER UPON DEMAND BY LENDER, THE AMOUNT OF SUCH SUMS
PAYABLE BY GUARANTOR TO LENDER SHALL BEAR INTEREST FROM THE DATE OF DEMAND UNTIL
PAID AT THE DEFAULT RATE IN EFFECT FROM TIME TO TIME.

(a)                                  Guarantor hereby agrees to pay all costs,
charges and expenses, including  reasonable attorneys’ fees and disbursements,
that may be incurred by Lender in enforcing the covenants, agreements,
obligations and liabilities of Guarantor under this Guaranty.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

BEHRINGER HARVARD OPPORTUNITY
REIT I, INC., a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------